Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/806810 (U.S. Patent 10,729,253) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stuart A. Nelson on 07/19/2021.

IN THE CLAIMS:

Please amend the claims accordingly:
2. (Currently Amended) A foundation for a bed system, the foundation comprising: a deck having a plurality of deck panels including a head deck panel, a second deck panel, and a foot and further comprising: at least one linkage arm connected between the frame and the foot deck panel with a first linkage arm end connected to the frame and a second linkage arm end connected to the foot deck panel, wherein the linkage arm is angled less than vertical such that the second linkage arm end is positioned further from a head end of the foundation when the foot deck panel is in lower foot and upper foot positions, and wherein the linkage arm is over-rotated past vertical such that the second linkage arm end is positioned closer to the head end of the foundation when the foot deck panel is in a foot service position; and a second actuator comprising a second arm and a second motor operably connected to the second arm, wherein the second actuator is configured to operate the second motor and second arm to move the foot deck panel from the lower foot position to the raised foot position but not to the foot service position.

10. (Canceled)



Reasons for allowance
The examiner has reviewed U.S. Publication No. 20160193095 to Roussy which was cited in the IDS filed on 09/01/2021. Upon review the prior art fails to disclose the limitation “wherein the linkage arm is over-rotated past vertical such that the second linkage arm end is positioned closer to the head end of the foundation when the foot deck panel is in a foot service position”. Which is required in claim 2, as currently amended via examiner’s amendment, and claim 12. [0182] talks about the specific connection mechanism that lifts the device up and is silent about a service position and a linkage arm that is over-rotated past vertical. Thus the reference does not appear to disclose the subject matter that was indicated as allowable on 07/19/2021.
See further detailed reasons for allowance in the allowability notice mailed on 08/16/2021 for other reference comparisons to the claims as currently amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./            Examiner, Art Unit 3673                                                                                                                                                                                            

/DAVID R HARE/            Primary Examiner, Art Unit 3673                                                                                                                                                                                            
9/7/2021